DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19  recites the limitation "a delivery device" in line7. It is not clear if this limitation is referring to the limitation of “delivery pen” as in line 1 of claim 19 or it is referring to a new limitation. For the purpose of examination, the examiner will interpret the limitation as it is referring to the limitation in line 1.  Note: the applicant is advised to change the preamble to close function such as “a method for coupling a pen needle to a delivery device and uncoupling the used needle from the delivery device, the method comprising:”.
Claims 20-22 are rejected by virtue their dependency on claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (WO 2009136193A1(it is in the IDS Filed on 6/24/2020).
Re claim 1, Harrison discloses a  pen needle assembly apparatus (14, Figs.1-7E, Page 7, Lines 8-11) comprising: a housing (11) having an inner cavity (space between 10 and 11), a top end (close to 12), and a bottom end (close to 11), and a support (41, 30) having a plurality of wells (close to 21 and include the aperture 13), each said wells configured for receiving a pen needle (21, Page 7, Lines 8-29); a cover  (33 and 10) coupled to said housing and having an opening for accessing at least one of said pen needles (33 and the opening 13, Page 7, Lines 8-29); and an actuator connected for moving said support to a position where said pen needles are sequentially indexed to a position for accessing the pen needle (12, 50, Fig. 3c1-3c3, Page 7, Line 23 to Page 8, Line 11).  
Re claim 2, Harrison discloses wherein said support is rotatable within said housing, and where said actuator is connected to said support to rotate said support to said position to access each of said pen needles through said opening in said cover (Fig. 3c1-3c3, Page 7, Line 23 to Page 8, Line 11, 12 as pushed, 41 is rotate to align the needle cartridge with 13 for attaching the pen with the needle).    
Re claim 3, Harrison discloses wherein said actuator is movable in a linear direction, said actuator having a cam surface operatively connected to said support, whereby linear movement of said actuator rotates said support (cam surface of 63, Fig. 3c1-3c3, Page 7, Line 42 to Page 8, Line 29, 12 as pushed down/up in linear motion, 41 is rotate to align the needle cartridge with 13 for attaching the pen with the needle). 
Re claim 4, Harrison discloses wherein said support includes a ratchet (60 or lower teeth, Fig. 3c1-3) to rotate said support in a first direction and limit rotation of said support in a second direction (the retches and cam surface 63 mean the system is unidirectional movement, similar to Fig. 6, see page 9, lines 37-42).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (WO 2009136193A1) in view of Erickson et al. (US. 20050269226A1) (“Erickson”).
Re claim 5, Harrison fails to disclose wherein said support is capable to receive a used pen needle in said well after use of said pen needle, and where said apparatus includes an ejector proximate said opening in said cover where rotation of said support ejects the used pen needle from the well through a second opening.  
However, Erickson discloses a device which notably includes a first opening 13 that receives the used needle 53 and an ejecting mechanism 30 that ejects the needles into an inner compartment (¶0021, ¶0024, ¶0028, ¶0029, Fig 1, 2, 7, housing 10 having storage portion 11 and cover 12 with opening 13, ejector 30 received the used needle and transfers it to the interior of storage portion 11) and throughout second opening 40a, see Fig. 5b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   to include an ejector so that said support is capable to receive a used pen needle in said well after use of said pen needle, and where said apparatus includes an ejector proximate said opening in said cover where rotation of said support ejects the used pen needle from the well through a second opening as taught by Erickson for the purpose of desirably open the housing for dispensing the used needle  (Erickson, abstract, Note: in order to overcome this rejection, the applicant is asked to further define the second opening with regards to location of the first opening and the related to the support).
Re claim 6, Harrison discloses fails to disclose wherein said ejector includes a spring biased arm to contact a used pen needle in the well by rotation of said support and to transfer the ejected pen needle into a compartment in the housing. 
However, Erickson discloses a device which notably includes a first opening 13 that receives the used needle 53 and an ejecting mechanism 30  and arm  40 ( attached arm 41, 42  act as spring) that ejects the needles into an inner compartment (¶0021, ¶0024, ¶0028, ¶0029, Fig 1, 2, 7, housing 10 having storage portion 11 and cover 12 with opening 13, ejector 30 received the used needle and transfers it to the interior of storage portion 11) and throughout second opening 40a, see Fig. 5b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   to include an ejector so that said ejector includes a spring biased arm to contact a used pen needle in the well by rotation of said support and to transfer the ejected pen needle into a compartment in the housing as taught by Erickson for the purpose of desirably open the housing for dispensing the used needle  (Erickson, abstract, Note: in order to overcome this rejection, the applicant is asked to further define the second opening with regards to location of the first opening and the related to the support).
Re claim 7, Harrison discloses wherein said cover has a second opening (inner side of 13 on 33, Harrison), but it fails to disclose that the second opening of the cover is oriented with respect to said ejector and communicating with said compartment for directing the ejected pen needle from said well into said compartment. 
However, Erickson discloses a device which notably includes a first opening 13 that receives the used needle 53 and an ejecting mechanism 30  and arm  40 ( attached arm 41, 42  act as spring) that ejects the needles into an inner compartment (¶0021, ¶0024, ¶0028, ¶0029, Fig 1, 2, 7, housing 10 having storage portion 11 and cover 12 with opening 13, ejector 30 received the used needle and transfers it to the interior of storage portion 11) and throughout second opening 40a, see Fig. 5b) and  the second opening of the cover (opening of 12a) is oriented with respect to said ejector and communicating with said compartment for directing the ejected pen needle from said well into said compartment (Fig. 1-7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   to include an ejector so that the second opening of the cover is oriented with respect to said ejector and communicating with said compartment for directing the ejected pen needle from said well into said compartment as taught by Erickson for the purpose of desirably open the housing for dispensing the used needle  (Erickson, abstract, Note: in order to overcome this rejection, the applicant is asked to further define the second opening with regards to location of the first opening and the related to the support).
Re claim 8, Harrison discloses wherein said support has a plurality of teeth  (Harrison Fig. 3c1-3) configured to engage said spring biased arm (50) to compress said spring biased arm and to release said spring biased arm  (Fig. 3a-3b), but it fails to disclose that the spring arm to strike a distal end of the used pen needle to eject the used pen needle from the respective well.
However, Erickson discloses a device which notably includes a first opening 13 that receives the used needle 53 and an ejecting mechanism 30  and arm  40 ( arms 41, 42 that ejects the needles into an inner compartment (¶0021, ¶0024, ¶0028, ¶0029, Fig 1, 2, 7, housing 10 having storage portion 11 and cover 12 with opening 13, ejector 30 received the used needle and transfers it to the interior of storage portion 11) and throughout second opening 40a, see Fig. 5b) and  the second opening of the cover (opening of 12a) is oriented with respect to said ejector and communicating with said compartment for directing the ejected pen needle from said well into said compartment (Fig. 1-7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   to include an ejector so that the spring arm to strike a distal end of the used pen needle to eject the used pen needle from the respective well as taught by Erickson for the purpose of desirably open the housing for dispensing the used needle  (Erickson, abstract, Note: in order to overcome this rejection, the applicant is asked to further define the second opening with regards to location of the first opening and the related to the support).
  Re claim 9, Harrison discloses wherein said support has a plurality of teeth (Harrison Fig. 3c1-3) configured to contacting said spring biased arm (50) to a loaded position (Fig. 4b) and but it fails to disclose to release said spring biased arm to strike the used pen needle. 
However, Erickson discloses a device which notably includes a first opening 13 that receives the used needle 53 and an ejecting mechanism 30  and arm  40 ( attached arm 41, 42  act as spring) that ejects the needles into an inner compartment (¶0021, ¶0024, ¶0028, ¶0029, Fig 1, 2, 7, housing 10 having storage portion 11 and cover 12 with opening 13, ejector 30 received the used needle and transfers it to the interior of storage portion 11) and throughout second opening 40a, see Fig. 5b) and  the second opening of the cover (opening of 12a) is oriented with respect to said ejector and communicating with said compartment for directing the ejected pen needle from said well into said compartment (Fig. 1-7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   to include an ejector so that the spring arm to release said spring biased arm to strike the used pen needle as taught by Erickson for the purpose of desirably open the housing for dispensing the used needle  (Erickson, abstract, Note: in order to overcome this rejection, the applicant is asked to further define the second opening with regards to location of the first opening and the related to the support).
Claims 10-13, 15-121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (WO 2009136193A1) in view of Nguyen et al. (US. 5,873,462A1) (“Nguyen”).
Re claim 10, Harrison fails to disclose a tray for receiving an inner shield of said pen needle, said tray having an extractor for gripping the inner shield and directing the inner shield into the tray. 
However, Nguyen discloses a device (Fig. 1-6) comprising a tray (10, Fig. 2) for receiving an inner shield (110, Fig. 6) of said pen needle (Fig. 1), said tray having an extractor  (20) for gripping the inner shield and directing the inner shield into the tray (Fig. 1-7, Col. 5, lines 15-50).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   to include a tray and an inner shield so that the device is further comprises a tray for receiving an inner shield of said pen needle, said tray having an extractor for gripping the inner shield and directing the inner shield into the tray as taught by Nguyen for the purpose of desirably covering the needle of the pen with a removable shield  (Nguyen, abstract, Col. 5, lines 15-30).
 Re claim 11,  Harrison discloses a pen needle assembly apparatus (14, Figs.1-7E, Page 7, Lines 8-11), comprising: a housing (11) having top end ( close to 12); a rotatable support positioned in said housing (41, 30, page 7, lines 8-29), said support having a plurality of wells with a dimension for receiving a pen needle (close to 21 and include the aperture 13 to receive the needle assembly 21); a cover coupled to said top end of said housing, said cover having at least one opening for accessing a pen needle (33 and the opening 13, Page 7, Lines 8-29), where said support is rotated to sequentially index each said pen needle to a position for accessing said pen needle through said opening in said cover (by pushed the actuator 12, 50, Fig. 3c1-3c3, Page 7, Line 23 to Page 8, Line 11), but it fails to disclose that said wells can receive a used pen needle after use; and an ejector for ejecting a used pen needle from a respective well into a compartment of said housing by rotation of said support relative to said ejector and housing.  
However, Nguyen discloses a device (Fig. 1-6) comprising a tray (10, Fig. 2) for receiving an inner shield (110, Fig. 6) of said pen needle (Fig. 1, Fig. 1-7, Col. 5, lines 15-50) and said wells (30) can receive a used pen needle after use (Fig. 1, Fig. 1-7, Col. 5, lines 15-50); and an ejector (43, 44) for ejecting a used pen needle from a respective well into a compartment of said housing by rotation of said support relative to said ejector and housing (Fig. 1, Fig. 1-7, Col. 5, lines 15-50).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   to include ejector so that said wells can receive a used pen needle after use; and an ejector for ejecting a used pen needle from a respective well into a compartment of said housing by rotation of said support relative to said ejector and housing as taught by Nguyen for the purpose of desirably covering the needle of the pen with a removable shield  (Nguyen, abstract, Col. 5, lines 15-30).
Re claim 12, the modified Harrison discloses wherein said ejector contacts the used pen needle received in the well by rotation of said support relative to said housing (Nguyen, Fig. 1, Fig. 1-7, Col. 5, lines 15-50).  
Re claim 13, Harrison fails to discloses wherein each said well in said support has an open top end configured for receiving a pen needle and an open bottom end where a distal end of said pen needle projects from said open bottom end to contact said ejector.  
However, Nguyen discloses a device (Fig. 1-6) comprising a tray (10, Fig. 2) for receiving an inner shield (110, Fig. 6) of said pen needle (Fig. 1, Fig. 1-7, Col. 5, lines 15-50) and said wells (30) can receive a used pen needle after use (Fig. 1, Fig. 1-7, Col. 5, lines 15-50); and an ejector (20, 43, 44) for ejecting a used pen needle from a respective well into a compartment of said housing by rotation of said support relative to said ejector and housing (Fig. 1, Fig. 1-7, Col. 5, lines 15-50) and each said well  (31) in said support has an open top end (109, Fig. 6) configured for receiving a pen needle and an open bottom end (43) where a distal end of said pen needle projects from said open bottom end to contact said ejector (43, 44).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   to include ejector so that each said well in said support has an open top end configured for receiving a pen needle and an open bottom end where a distal end of said pen needle projects from said open bottom end to contact said ejector as taught by Nguyen for the purpose of desirably covering the needle of the pen with a removable shield  (Nguyen, abstract, Col. 5, lines 15-30).
Re claim 15, Harrison fails to disclose wherein said cover has an open recessed area forming a passage aligned with said ejector to pass the ejected pen needle to the compartment. 
However, Nguyen discloses a device (Fig. 1-6) comprising a tray (10, Fig. 2) for receiving an inner shield (110, Fig. 6) of said pen needle (Fig. 1, Fig. 1-7, Col. 5, lines 15-50) and said wells (30) can receive a used pen needle after use (Fig. 1, Fig. 1-7, Col. 5, lines 15-50); and an ejector (20, 43, 44) for ejecting a used pen needle from a respective well into a compartment of said housing by rotation of said support relative to said ejector and housing (Fig. 1, Fig. 1-7, Col. 5, lines 15-50) and each said well  (31) in said support has an open top end (109, Fig. 6) configured for receiving a pen needle and an open bottom end (43) where a distal end of said pen needle projects from said open bottom end to contact said ejector (43, 44) and wherein said cover (20) has an open recessed area  (21) forming a passage aligned with said ejector to pass the ejected pen needle to the compartment (Fig. 1, Fig. 1-7, Col. 5, lines 15-50).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   to include ejector so that said cover has an open recessed area forming a passage aligned with said ejector to pass the ejected pen needle to the compartment as taught by Nguyen for the purpose of desirably covering the needle of the pen with a removable shield  (Nguyen, abstract, Col. 5, lines 15-30).
 Re claim 16, Harrison discloses comprising an actuator (12, 50, Fig. 3c1-3c3) to rotate said support (41) relative to said housing and cover (Fig. 3c1-3c3, Page 7, Line 23 to Page 8, Line 11, 12 as pushed, 41 is rotate to align the needle cartridge with 13 for attaching the pen with the needle). 
Re claim 17, Harrison discloses wherein said actuator has a ratchet operatively connected to said support to rotate said support in a first direction and prevent rotation is a second direction (the retches and cam surface 63 mean the system is unidirectional movement, similar to Fig. 6, see page 9, lines 37-42).  
Re claim 18, Harrison discloses wherein said actuator is movable in a linear direction and includes a cam surface and a rotation member contacting said can surface, and where said actuator is connected to said support to rotate said support by linear movement of said actuator (the retches and cam surface 63 mean the system is unidirectional movement, similar to Fig. 6, see page 9, lines 37-42).   
Re claim 19,  Harrison discloses a method  (Fig. 1-7e) of coupling a pen needle ( needle close to 81, Fig. 4d) to a delivery pen (80, Fig. 4d), said method comprising: providing a pen needle apparatus having a housing (11), a rotatable support (41, 30, page 7, lines 8-29), an actuator (12), and a pen needle ejector (32), the support having a plurality of wells receiving a pen needle (13 well, Fig. 2); rotating the support to a position to access a pen needle (page 7, lines 8-29, Fig. 4b-4d) and coupling a delivery device to the pen needle (Fig. 4d), but it fails to disclose returning the used pen needle to the respective well in the support; and rotating the support to a position where the used pen needle is ejected from the well by the ejector into a compartment in the housing.  
However, Nguyen discloses a device (Fig. 1-6) comprising a tray (10, Fig. 2) for receiving an inner shield (110, Fig. 6) of said pen needle (Fig. 1, Fig. 1-7, Col. 5, lines 15-50) and said wells (30) can receive a used pen needle after use (Fig. 1, Fig. 1-7, Col. 5, lines 15-50); and an ejector (20, 43, 44) for ejecting a used pen needle from a respective well into a compartment of said housing by rotation of said support relative to said ejector and housing (Fig. 1, Fig. 1-7, Col. 5, lines 15-50) and each said well  (31) in said support has an open top end (109, Fig. 6) configured for receiving a pen needle and an open bottom end (43) and wherein returning the used pen needle to the respective well in the support (Fig. 1, Fig. 1-7, Col. 5, lines 15-50); and rotating the support to a position where the used pen needle is ejected from the well by the ejector into a compartment in the housing (Fig. 1, Fig. 1-7, Col. 5, lines 15-50).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   so that the method comprises the step returning the used pen needle to the respective well in the support; and rotating the support to a position where the used pen needle is ejected from the well by the ejector into a compartment in the housing as taught by Nguyen for the purpose of desirably covering the needle of the pen with a removable shield (Nguyen, abstract, Col. 5, lines 15-30).
Re claim 20, Harrison discloses wherein the pen needle apparatus includes a cover (10), but it fails to disclose on an open top end of the housing, the cover having at least one opening for accessing the pen needle, said method comprising rotating said support to orient the pen needle in a position relative to the opening in the cover to access the pen needle.  
However, Nguyen discloses a device (Fig. 1-6) comprising a tray (10, Fig. 2) for receiving an inner shield (110, Fig. 6) of said pen needle (Fig. 1, Fig. 1-7, Col. 5, lines 15-50) and said wells (30) can receive a used pen needle after use (Fig. 1, Fig. 1-7, Col. 5, lines 15-50); and an ejector (20, 43, 44) for ejecting a used pen needle from a respective well into a compartment of said housing by rotation of said support relative to said ejector and housing (Fig. 1, Fig. 1-7, Col. 5, lines 15-50) and each said well  (31) in said support has an open top end (109, Fig. 6) configured for receiving a pen needle and an open bottom end (43) and on an open top end of the housing, the cover having at least one opening for accessing the pen needle, said method comprising rotating said support to orient the pen needle in a position relative to the opening in the cover to access the pen needle (Fig. 1, Fig. 1-7, Col. 5, lines 15-50).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   so that the method include that the device is further comprising on an open top end of the housing, the cover having at least one opening for accessing the pen needle, said method comprising rotating said support to orient the pen needle in a position relative to the opening in the cover to access the pen needle as taught by Nguyen for the purpose of desirably covering the needle of the pen with a removable shield  (Nguyen, abstract, Col. 5, lines 15-30).
Re claim 21, Harrison fails to disclose wherein said cover has a recess forming a passage oriented with respect to the ejector, the method comprising rotating the support relative to the ejector to eject the used pen needle through the passage to the compartment. 
However, Nguyen discloses a device (Fig. 1-6) comprising a tray (10, Fig. 2) for receiving an inner shield (110, Fig. 6) of said pen needle (Fig. 1, Fig. 1-7, Col. 5, lines 15-50) and said wells (30) can receive a used pen needle after use (Fig. 1, Fig. 1-7, Col. 5, lines 15-50); and an ejector (20, 43, 44) for ejecting a used pen needle from a respective well into a compartment of said housing by rotation of said support relative to said ejector and housing (Fig. 1, Fig. 1-7, Col. 5, lines 15-50) and each said well  (31) in said support has an open top end (109, Fig. 6) configured for receiving a pen needle and an open bottom end (43) where a distal end of said pen needle projects from said open bottom end to contact said ejector (43, 44) and wherein said cover (20) has an open recessed area  (21) forming a passage aligned with said ejector to pass the ejected pen needle to the compartment (Fig. 1, Fig. 1-7, Col. 5, lines 15-50).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison   so that said cover has a recess forming a passage oriented with respect to the ejector, the method comprising rotating the support relative to the ejector to eject the used pen needle through the passage to the compartment as taught by Nguyen for the purpose of desirably covering the needle of the pen with a removable shield  (Nguyen, abstract, Col. 5, lines 15-30).
Claims 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Nguyen and further in view of Erickson.
Re claim 14, Harrison in view of Nguyen fails to wherein said ejector includes a movable arm configured to contact the distal end of the pen needle received in the respective well by rotation of the support, and where said arm ejects the pen needle from the open top end of the well into the compartment of the housing.  
However, Erickson discloses a device which notably includes a first opening 13 that receives the used needle 53 and an ejecting mechanism 30 and arm 40 ( attached arm 41, 42  act as spring) that ejects the needles into an inner compartment (¶0021, ¶0024, ¶0028, ¶0029, Fig 1, 2, 7, housing 10 having storage portion 11 and cover 12 with opening 13, ejector 30 received the used needle and transfers it to the interior of storage portion 11) and throughout second opening 40a, see Fig. 5b) and said ejector includes a movable arm (41, 42) configured to contact the distal end of the pen needle received in the respective well by rotation of the support, and where said arm ejects the pen needle from the open top end of the well into the compartment of the housing (Figs. 1-7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Harrison so that said ejector includes a movable arm configured to contact the distal end of the pen needle received in the respective well by rotation of the support, and where said arm ejects the pen needle from the open top end of the well into the compartment of the housing as taught by Erickson for the purpose of desirably open the housing for dispensing the used needle (Erickson, abstract).
Re claim 22, Harrison in view of Nguyen fails to wherein said ejector includes a movable arm for engaging the distal end of the pen needle, the method comprising rotating the support to actuate the ejector to eject the used pen needle from the well into the compartment.
However, Erickson discloses a device which notably includes a first opening 13 that receives the used needle 53 and an ejecting mechanism 30 and arm 40 ( attached arm 41, 42  act as spring) that ejects the needles into an inner compartment (¶0021, ¶0024, ¶0028, ¶0029, Fig 1, 2, 7, housing 10 having storage portion 11 and cover 12 with opening 13, ejector 30 received the used needle and transfers it to the interior of storage portion 11) and throughout second opening 40a, see Fig. 5b) and said ejector includes a movable arm (41, 42) configured to contact the distal end of the pen needle received in the respective well by rotation of the support, and where said arm ejects the pen needle from the open top end of the well into the compartment of the housing (Figs. 1-7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Harrison so that said ejector includes a movable arm configured to contact the distal end of the pen needle received in the respective well by rotation of the support, and where said arm ejects the pen needle from the open top end of the well into the compartment of the housing as taught by Erickson for the purpose of desirably open the housing for dispensing the used needle (Erickson, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783